Case 1:11-cv-00564-BMC Document 201 Filed 10/23/18 Page 1 of 2 PageID #: 19598




October 23, 2018                                                                             Orrick, Herrington & Sutcliffe LLP
                                                                                             Columbia Center
                                                                                             1152 15th Street, N.W.
Via ECF                                                                                      Washington, DC 20005-1706
                                                                                             +1 202 339 8400
                                                                                             orrick.com
The Honorable Brian M. Cogan
United States District Court
                                                                                             Garret G. Rasmussen
Eastern District of New York
225 Cadman Plaza East                                                                        E grasmussen@orrick.com
                                                                                             D +1 202 339 8481
Brooklyn, NY 10013                                                                           F +1 202 339 8500

Re:         DPWN Holdings (USA), Inc. v. United Airlines, Inc., Civ. No. 11-564 (BMC) (PK)


Dear Judge Cogan:
On behalf of Plaintiff DPWN Holdings (USA), Inc. (“DHL”), I am writing in response to two
unauthorized filings that Defendant United Airlines submitted on October 15, 2018. United filed
both a Reply Statement in Response to DHL’s Rule 56.1 Counterstatement (ECF No. 195-1) and
a Response to DHL’s Rule 56.1 Statement of Additional Material Facts (ECF No. 195-2).
Neither filing is permitted under this Court’s rules, Your Honor’s individual practices, or this
case’s briefing schedule. The Rules contemplate only a movant’s statement of material facts and
a nonmovant’s response and separate statement of additional facts—nothing more. As this Court
has recognized, unauthorized filings like these must be stricken. See Brown v. City of New York,
No. 1:14-cv-02700, ¶ 10 (E.D.N.Y. Dec. 31, 2014), ECF No. 93 (Cogan, J.) (granting plaintiffs’
motion to strike defendants’ reply counterstatement of facts).

These filings also flout Your Honor’s Individual Practices about the appropriate content of Rule
56.1 Statements. Your Honor admonishes parties to limit themselves to only “assertion[s] of a
material undisputed fact” and to avoid “defense[s]” or other material that does not “tell the story
of the events giving rise to the case through the undisputed facts.” Individual Practices of Judge
Brian M. Cogan at 6. United nonetheless begins its Response filing (ECF No. 195-2) with
seven-and-a-half pages of argument, citations to 13 cases, and generalized objections to nearly
every aspect of DHL’s Statement of Additional Facts. United likewise begins its Reply
Statement (ECF No. 195-1) with four pages argument and citations to 7 cases.1 This too is
reason to disregard or strike the filings. Amalgamated Lithographers of Am. v. Unz & Co., 670
F. Supp. 2d 214, 217 (S.D.N.Y. 2009) (striking Rule 56.1 response statement that was mostly
argument).

United also disregards this Court’s specific admonitions that Rule 56.1 statements must “quote
verbatim” the opposing party’s statements, must “contain an assertion of a material undisputed
fact, not a description of evidence,” and must not “point out the absence of evidence.”

1
    United already used all 33 pages this Court allotted for its summary judgment reply brief.
Case 1:11-cv-00564-BMC Document 201 Filed 10/23/18 Page 2 of 2 PageID #: 19599




The Honorable Brian M. Cogan
October 23, 2018
Page 2

Individual Practices at 6. Yet United’s Reply Statement devotes a column running more than 50
pages to “DHL’s Counterstatement,” which—in direct contravention of this Court’s
instructions—does not once quote DHL’s statements in setting forth United’s disputes. United
then includes its own separate column, again spanning more than 50 pages, in which it offers
legal arguments and frequently claims (wrongly) an absence of supportive evidence—again in
open defiance of this Court’s rules.2 For this reason too, the Court should strike or disregard
these extraneous filings.

Finally, United uses its unauthorized filings (and summary judgement reply brief) to raise, for
the first time, vague evidentiary objections.3 Because these arguments first arose at the reply
stage, DHL has no opportunity to respond. Even more problematic, however, is that United has
worded its objections so vaguely—identifying no applicable evidentiary rules and offering no
explanation why it believes certain evidence is inadmissible—that even if DHL had the
opportunity to respond, it is not clear how it could do so. United’s filing is littered with
unsupported boilerplate complaints that DHL has not offered “admissible” evidence or has
“misquoted” or “mischaracterized” other evidence. That is as deep as the objections go. Absent
some explanation of how United believes DHL has violated any rule of evidence, there is simply
no way for DHL to meaningfully respond to—or for this Court to evaluate—United’s objections.

At the very least, if this Court is inclined to consider United’s objections, DHL respectfully
requests the opportunity to file a surreply to address any evidentiary concerns. Although DHL
believes this step is unnecessary given the form of United’s objections, DHL stands ready to
prepare any filing as expeditiously and briefly as the Court requires.

Sincerely,

/s/ Garret G. Rasmussen
Garret G. Rasmussen


cc:     John Roberti, Counsel for United Airlines, Inc.


2
  See, e.g., ECF No. 195-1 at 9-13 (offering multiparagraph responses, with citations to the record and briefs,
asserting United’s own interpretation of evidence and (wrongly) claiming that DHL “offers no admissible evidence”
for support).
3
  See, e.g., ECF No. 19-2 at 2-3 (arguing that the Court should “disregard one hundred seventeen (117) paragraphs
and one hundred seven (107) sub-parts [of DHL’s Statement of Additional Material Facts] because DHL either
mischaracterizes or misquotes the record, omits dispositive facts, or uses specific facts to assert broad
generalizations, or takes them out of their proper context to arrive at its conclusions”).
